469 F.2d 82
20 Wage & Hour Cas. (BN 973, 69 Lab.Cas.  P 32,788
James D. HODGSON, Secretary of Labor, United StatesDepartment of Labor, Plaintiff-Appellee,v.FRISCH DIXIE, INC., a corporation, and Curtis H. Ehrlich,Individually and as President of Frisch Dixie,Inc., Defendants-Appellants.
No. 72-1155.
United States Court of Appeals,Sixth Circuit.
Oct. 24, 1972.

Irwin G. Waterman, Allan Weiss, Louisville, Ky., on brief for defendants-appellants; Morris, Garlove, Waterman & Johnson, Louisville, Ky., of counsel.
Richard F. Schubert, Sol. of Labor, Carin Ann Clauss, Associate Sol., Donald S. Shire and James D. Henry, Attys., U. S. Dept. of Labor, Washington, D. C., Marvin M. Tincher, Regional Atty., Nashville, Tenn., for plaintiff-appellee.
Before WEICK, EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM:


1
Defendant appeals from an order of the United States District Court for the Western District of Kentucky, Louisville Division, restraining appellants from withholding payment of certain minimum wages found by the court to be due their employees under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. Secs. 201-219 (1970).


2
The District Court entered extensive findings of fact pertaining to the violations of said Act, which findings of fact on review of this record we certainly cannot hold to be clearly erroneous.  This record is replete with evidence which supports the District Judge's findings.


3
Appellants also contend that the District Judge's order requiring payment of approximately $8,000 to the Secretary of Labor for distribution to the employees concerned was unauthorized by Sec. 17 of the Act, 29 U.S.C. Sec. 217 (1970).  On review of the language of the Act and its legislative history, we hold that this order is consistent with both the letter of the Act and the congressional intention involved in its adoption.  Hodgson v. Wheaton Glass Co., 446 F.2d 527, 529-534 (3d Cir. 1971); Shultz v. Mistletoe Express Service, Inc., 434 F.2d 1267 (10th Cir. 1971).


4
Further, we find no abuse of discretion on the part of the District Judge in his rulings on the admission of evidence or in the modification of his pretrial order.


5
The judgment of the District Court is affirmed.